internal_revenue_service number release date index number -------------- ---------------------------------------------- ------------------------------------------------ ---------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp plr-103725-08 date date legend distributing ------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------- ------------------------------- controlled ------------------------------------------------------------------- ----------------------------------------------------------- business a -------------------------------------- date a date b date c date d year year a b c ------------------ ------------------------- ----------------- ---------------- ------- ------- -- -- -------------------- plr-103725-08 d e f g h i j k l m n o p q r s --------------- ---- ---- ------------- ------------- ------------- --------------- ----------------- ------------- ----------- ---- ---- ----------- ---- ---- ------------- dear ------------- this letter responds to your date request for rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and plr-103725-08 other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction described below i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts distributing is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return distributing has a single class of voting common_stock issued and outstanding controlled is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return controlled currently has two classes of voting common_stock issued and outstanding comprised of class a and b stock that differ only in voting rights the class a stock entitles shareholders to have a vote per share the class b stock entitles shareholders to have b votes per share distributing owns all of the class b stock which represents c percent of controlled beginning in year distributing undertook a series of transactions that ultimately resulted in the acquisition of a controlling_interest in controlled's stock on date a distributing purchased approximately d shares of controlled's series one voting preferred_stock which represented approximately e percent of the value and total combined voting power of all classes of stock entitled to vote both common and preferred_stock on date b distributing acquired f percent of all non-employee owned outstanding controlled stock in exchange for distributing common_stock the reverse_merger as part of the reverse_merger the acquired shares were cancelled such that virtually all of controlled's equity except a relatively small amount of common_stock issued and outstanding held by employees and management of controlled was comprised of d shares of controlled's series one voting preferred_stock hot_stock during year distributing contributed additional capital for additional stock of controlled distributing acquired g shares of controlled's series two voting preferred_stock and h shares of controlled's class a common_stock distributing also converted approximately dollar_figurei of convertible indebtedness into j shares of controlled's class a common_stock during year following the acquisition of the additional stock described above controlled underwent a recapitalization the recapitalization in which all series one preferred series two preferred and class a common_stock held by distributing were plr-103725-08 exchanged for k shares of controlled's class b common_stock minority shareholders of controlled exchanged their shares for class a common_stock during year following the recapitalization discussed above controlled effected a reverse 1-for-2 stock split which resulted in a reduction of the total class a and b common_stock as a result distributing's ownership of the class b stock decreased from k to l following the reverse_stock_split during year controlled sold m shares of class a common_stock in an initial_public_offering as a result of the initial_public_offering distributing's ownership for sec_368 and sec_1504 purposes was reduced to approximately n percent greater than percent and o percent greater than percent respectively on date c controlled sold p shares of class a common_stock in a secondary public offering as a result of the secondary offering distributing's ownership for sec_368 and sec_1504 purposes was reduced to approximately q percent greater than percent and r percent less than percent respectively accordingly controlled became deconsolidated from the distributing affiliated_group and discontinued filing a consolidated federal_income_tax return with distributing and distributing's affiliated subsidiaries on date d distributing sold s shares of class b common_stock in a private offering as a result of the sale and in accordance with the terms of the class b common_stock the class b common_stock sold automatically converted into class a common_stock the stock sold by distributing at this time was specifically identified to include the hot_stock accordingly the hot_stock will not be distributed to distributing's shareholders as part of the distribution upon distributing's acquisition of controlled on date b both distributing and controlled were in engaged in business a financial information has been submitted indicating that business a as conducted by distributing and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years distributing management has determined that the proposed transaction will serve the following corporate business purposes i to facilitate better access by both distributing and controlled to the capital markets and ii to provide an expected higher share value for both distributing and controlled which will help both companies more efficiently acquire needed assets and services proposed transaction plr-103725-08 for what are represented to be valid business purposes distributing will distribute all of the controlled stock pro_rata to its shareholders the distribution representations the following representations are made with respect to the distribution a prior to the distribution distributing may sell additional shares of controlled stock to unrelated third parties following any such sales distributing will continue to maintain a greater than 80-percent stock interest in controlled for sec_368 purposes b with the possible exception of the issuance of stock or shares pursuant to adjustments to distributing's existing compensatory options restricted_stock deferred share arrangements and the issuance of stock or shares pursuant to distributing's existing convertible debentures no part of the controlled shares to be distributed by distributing to its shareholders will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing c following the distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees or employees of the other members of its affiliated_group d no person will hold a 50-percent_or_greater_interest in the stock of distributing or stock of controlled after the distribution within the meaning of sec_355 who did not hold such an interest immediately before the transaction e the distribution will not be used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both f other than trade account indebtedness created in the ordinary course of business through continuing transactions at terms arrived at by the parties bargaining at arm’s length payables created for all transitional services and debt being repaid in connection with the proposed transaction no intercorporate debt will exist between distributing and controlled after all the steps of the distribution are completed g any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities h distributing controlled and distributing shareholders will each pay their respective expenses if any incurred in connection with the distribution plr-103725-08 i payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms' length j no two parties to the transaction are investment companies as defined in sec_368 and iv k immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction regulations see sec_1_1502-13 and sec_1 as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d furthermore distributing's excess_loss_account if any with respect to controlled common_stock or the excess_loss_account that distributing may have in the stock of another member that is required to be taken into account by sec_1_1502-19 will be included immediately before the distribution l the distribution is not part of a plan or series of related transactions within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold distributing stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold controlled stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock that was either acquired by i purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution o the five years of financial information submitted on behalf of distributing is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted plr-103725-08 p the five years of financial information submitted on behalf of controlled is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted q the distribution is carried out for the following corporate business purposes i to facilitate better access by both distributing and controlled to the capital markets and ii to provide an expected higher share value for both distributing and controlled which will help both companies more efficiently acquire needed assets and services the distribution is motivated in whole or substantial part by these corporate business purposes r the recapitalization qualified as a tax-free reorganization pursuant to sec_368 s distributing’s acquisition of g shares of controlled’s series two voting preferred_stock and h shares of controlled’s class a common_stock in year qualified as a tax-free sec_351 exchange t on date b distributing acquired the balance approximately f percent of all non-employee owned outstanding controlled stock this was preceded by an earlier acquisition of e percent of the total combined voting power of controlled in year as a result of these two transactions distributing obtained sec_1504 and sec_368 control of controlled u at the time of the acquisition on date b business a products manufactured and marketed by controlled were substantially_similar to products manufactured and marketed by distributing v at the time of the acquisition on date b controlled employed manufacturing techniques similar to those employed by distributing w controlled's design manufacturing and testing techniques were dramatically improved by drawing upon the existing experience and know-how of distributing x following the acquisition on date b as a result of distributing's reputation within business a manufacturing industry controlled was able to attract and retain highly qualified specialists essential to expanding controlled's business based solely on the information submitted and the representations made we rule as follows on the distribution rulings plr-103725-08 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing on their receipt of the controlled stock sec_355 no gain_or_loss will be recognized by distributing upon the distribution to its shareholders of all of the controlled stock sec_355 each distributing shareholder's basis in a share of distributing stock as adjusted under sec_1_358-1 is allocated between the share of distributing stock with respect to which the distribution was made and the share or shares of controlled stock or allocable portions thereof received with respect to the share of distributing stock in proportion to their fair market values in accordance with sec_1_358-2 sec_358 and sec_358 the holding_period of the controlled stock in the hands of the distributing shareholder will include the holding_period of the distributing stock with respect to which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 and sec_1_1502-33 caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-2 or iii whether the proposed transaction is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling plr-103725-08 in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely _richard k passales________ richard k passales senior counsel branch office of associate chief_counsel corporate-
